DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
 	Claims 1-11, 12-22 are pending.
	Claim 12 is cancelled.

Reason for Allowance
In view of the amendment filed, updated search and further consideration, claims 1-11 and 12-22 are allowed as the prior art  fails to disclose the features in a particular manner as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168